Citation Nr: 1445801	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of an injury of the left shoulder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to June 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is available for review.  


FINDINGS OF FACT

1.  The Veteran sustained an injury of the left shoulder in service.  

2.  The Veteran currently manifests degenerative arthritis of the left acromioclavicular joint with impingement and radiculopathy.  

3.  It is at least as likely as not that degenerative arthritis of the left acromioclavicular joint is related to the left shoulder injury sustained during service.  


CONCLUSION OF LAW

With the resolution of reasonable doubt, degenerative arthritis of the left acromioclavicular joint was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  October 2009 and October 2010 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in November 2009.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  Moreover, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Residuals of a Left Shoulder Injury 

The Veteran contends that his current left shoulder disability is the result of an injury that he sustained while on active duty.  He points out that the injury is documented in his STRs and that he has had pain in the shoulder since the initial injury.  In correspondence and in testimony at the Board hearing in March 2013, he stated that he received treatment over the years from several private physicians, but that they were older when he received the treatment and have long since retired or died.  

Review of the Veteran's STRs shows that in November 1966, he was treated for complaints of a sore left shoulder of one day duration, injured when he was in hand-to-hand combat.  X-ray studies showed a possible fracture of the left distal clavicle.  On follow-up evaluation, he was noted to be improving, with full range of motion.  An X-ray study at that time was interpreted as being negative.  The impression was of contusion and abrasion.  On examination for discharge from service, clinical evaluation of the upper extremities was normal.  

Post-service treatment records show that the Veteran was seen in April 1996 for left shoulder pain after having thrown bales of hay.  Examination of the left shoulder showed good range of motion and neurovascular status.  The assessment was left rotator cuff strain.  In May 2009, a private MRI study showed degenerative joint disease of the acromioclavicular (AC) joint impinging upon the supraspinatus outlet. 

 In support of his claim, two statements, both dated in August 2009, have been received from medical care providers.  The first indicated that the Veteran's STRs had been reviewed and it was opined that the Veteran's left shoulder pain "is possibly linked to service injury."  The second, after also indicating that the Veteran's STRs had been reviewed, stated that the Veteran had sustained a left shoulder injury with progressive pain while in the Marines in November 1966.  An MRI showed degenerative joint disease of the AC joint.  The examiner suspected that this was service connected.  

An examination was conducted by the VA in November 2009.  At that time, the examiner noted the Veteran's injury in November 1966, with a report of problems with the shoulder in the 40 years or so since the injury.  He had had medication management, including cortisone injections, which had not been significantly effective.  After examination of the left shoulder, the impression was degenerative arthritis of the left AC joint with impingement and radiculopathy.  The examiner went on to state that review of the Veteran's records and current information did not provide enough medical evidence to make a determination regarding whether the current disability was related to the injury sustained during service.  Therefore, it was not likely that the Veteran's current shoulder condition was secondary to his service related shoulder injury.  

In a medical statement received by the Board in March 2013, the Veteran's private nurse practitioner indicated that the Veteran was known to her and had been treated in her office.  She went on to state that, after review of the Veteran's STRs, it was most likely that the original shoulder injury in service was related to the Veteran's current shoulder pain.  It was noted that the Veteran did suffer a fracture of the clavicle in 1966 and now had osteoarthritis.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, there are four separate statements regarding whether the Veteran's in-service injury is related to his current left shoulder disability.  Two private statements indicate that there is a possible or suspected link.  The Board finds these opinions to be speculative and of little evidentiary value in that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  Similarly, the VA medical examiner was not able to offer a competent opinion regarding a possible relationship between the in-service injury and the current disability, in that it was specifically stated that there was not sufficient medical evidence for a competent opinion to be rendered.  This amounts to what in essence is "nonevidence" of an etiological relationship.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

By contrast, the fourth medical statement is not speculative in nature.  The examiner stated that, after examination of the Veteran and review of the medical records including the STRs, it was most likely that the original shoulder injury was related to the current shoulder pain.  The Board finds that this statement is the only competent medical opinion in the record.  As such, it is found that, with the resolution of reasonable doubt, service connection for the residuals of a left shoulder injury is warranted.  As such, the appeal is allowed.  


ORDER

Service connection for the residuals of an injury of the left shoulder, diagnosed as degenerative joint disease of the AC joint, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


